Lawton and Fallon, JJ.
(dissenting). We respectfully dissent. Plaintiffs, Philip Bartoo, Dennis Pangburn and Allen Skiver, Jr., were injured when they fell from scaffolding while repairing the roof on defendant’s barn. At the time of the accident, defendant was leasing space in the barn to individuals to store their golf carts. Because the barn was undeniably used in part for commercial purposes, and because the roofing project benefitted the entire structure, we conclude that defendant was not entitled to the exemption accorded to one- and two-family dwellings under Labor Law § 240 (1) and § 241 (6) (see, Becker v Royce, 170 AD2d 974; Gernstl v Edwards, 162 AD2d 966; Zahn v Pauker, 107 AD2d 118). This is not a case where the commercial activities were housed separately and the construction work was unrelated to the commercial activities (cf., Cannon v Putnam, 76 NY2d 644; Enderby v Keppler, 184 AD2d 1058). Thus, we would affirm. (Appeals from Order of Supreme Court, Allegany County, Francis, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Fallon, Doerr and Davis, JJ.